Case 2:18-cv-00957-MJJ-CBW Document 16 Filed 11/12/19 Page 1 of 1 PageID #: 179




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

 MEDVE ENERGY VENTURES LLC                CIVIL ACTION NO. 2:18-CV-00957

 VERSUS                                   JUDGE JUNEAU

 CYPRESS DRILLING LLC ET AL               MAGISTRATE JUDGE WHITEHURST



                               ORDER OF DISMISSAL

       The Court having been advised by counsel for the parties that the above
 action has been settled,

        IT IS ORDERED that this action is hereby DISMISSED, without prejudice to the
 right, upon good cause shown within one hundred twenty (120) days of the signing
 of this Order, to reopen the action if settlement is not consummated. The Clerk is
 now requested to close this case.

       IT IS FURTHER ORDERED that within one hundred twenty (120) days of the
 signing of this Order, the parties shall file a Rule 41(a)(1)(A)(ii) stipulation of
 dismissal signed by all parties who have appeared in this action. Any motion that
 may be pending in this case is hereby DENIED AS MOOT.

      The Court retains jurisdiction over the settlement of this action under
 Kokkonen v. Guardian Life, 511 U.S. 375, 114 S.Ct. 1673 (1994).

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of
 November, 2019.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
